The Honorable Bud Canada State Senator 106 Meyer Building Hot Springs, Arkansas 71901
Dear Senator Canada:
This is in response to your request for an opinion concerning the election of mayors and aldermen.  Specifically, you note that prior to the present form of city government in Hot Springs, (city manager), the government consisted of "Alderman/Mayor" elected by process of partisan elections.  You also note that an election is going to be held to revert back to the "Alderman/Mayor" form of government.  Your question relative to these facts is as follows:
          If the people vote to revert back to the Alderman/Mayor form of government, are the subsequent elections partisan and by majority?
It is my opinion that municipal office elections in all cities and towns are now governed by the provisions of Act 905 of 1989, which is codified at A.C.A. 14-42-206
(Supp. 1989).  That statute provides for a "municipal primary election", which is to be nonpartisan.  See Opinion No. 89-314, a copy of which is enclosed.  The act also, however, gives cities with the mayor-council form of government the option of passing a resolution (prior to January 1 of the year of the election) requesting the committees of recognized political parties to conduct party primaries.  "Candidates nominated for municipal office by political primaries shall be certified by [the] county party committees to the county board of election commissioners and shall be placed on the ballot at the municipal primary election ballot, or general election ballot, or both, as the case may be."  A.C.A. 14-42-206 (a)(3).
The procedure for the holding of the various elections, and the vote required for a candidate's advancement to a subsequent election, and for his election to office, are set out in Act 905.  I have enclosed a copy of the statutory codification of this act for your knowledge and information.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.